DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment filed November 30, 2020 has been entered and considered with the office action below.

Claims 1-16 have been cancelled and claims 17-36 added.

Drawings
The drawings were received on November 30, 2022.  These drawings are accepted.

Claim Objections
Claim 17 is objected to because of the following informalities:  the word “tooljoint” should be changed --tool joint--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 17 and 26 are considered computer implemented inventions due to the inclusion of a “MWD sensor system” with an “algorithm” and a “control system” with an “algorithm” in lines 10 and 14 of claim 17 respectively and a control system with “a monitoring and control algorithm” in line 13 of claim 26.  MPEP 2161.01(I) requires the disclosure of both a computer and the “algorithm” (steps/procedure therefore) in a computer implemented invention in order to demonstrate possession of this invention at the time of filing.  MPEP 2161.01(I) also defines “algorithm” as “’a finite sequence of steps for solving a logical or mathematical problem or performing a task.’ Microsoft Computer Dictionary (5th ed., 2002)”.
Neither the claims nor the specification set forth a computer or processor on which the claimed algorithm is located.  The only possible computer or processor found in the instant disclosure are the “MWD sensor system” and the “control system,” which are assumed to have a computer, however the MWD sensor system and the control system are not disclosed or described in connection with steps/procedure associated with the algorithms.  The disclosure does indicate that the algorithm(s) are part of the MWD sensor system and/or control system (page 1, line 10-12, page 5, lines 3 and 7, page 7, lines 8-11, page 8, lines 2-6, and page 10, 3rd paragraph) however this is not a recitation of a computer per se or the steps/procedures of the claimed algorithm.  Without the disclosure of at least a general purpose computer used with the claimed algorithm it is not possible for one of ordinary skill in the art to understand the “interrelationship and interdependence of [the] computer hardware and software” that was intended by Applicant.  As such it is not possible for Applicant to demonstrate possession of the claimed subject matter at the time of filing.

MPEP 2161.01(I) also requires the disclosure of the steps/procedure associated with an algorithm be “described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”.  The instant specification fails to provide said steps/procedure for the claimed algorithms.  The disclosure fails to provide the necessary terms needed to express an algorithm, these terms can include “a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure” that perform the claimed function, in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  Specifically, if one skilled in the art would not know how to program a computer to perform the necessary steps to achieve the claimed function the inventor would be considered not in possession of that knowledge and the written description requirement would not be satisfied.
Thus, the steps and processes needed to have the algorithm of the MWD system “monitor” is unclear as the exact nature of what is being monitored is unknown, see 35 USC 112(b) rejection below, and as such the steps/procedures needed to “monitor” on a computer would not be known or understood by one of ordinary skill in the art.  Without this knowledge, the specification is required to provide details of the required steps/procedure beyond simply restating the function recited in the claims.  As stated above, the instant specification is silent to steps/procedure associated with monitoring algorithm of the MWD sensor system.  As such, it cannot be said that Applicant demonstrated possession of this limitation at the time of filing.  
The specification is also silent as the steps/procedures associated with the monitoring and processing algorithm of the control system.  While it is understood what is being monitored and processes, the calculations a computer would need to perform these steps would not be known or understood by one of ordinary skill in the art.  Without this knowledge, the specification is required to provide details of the required steps/procedure beyond simply restating the function recited in the claims.  As stated above, the instant specification is silent to steps/procedure associated with monitoring and processing algorithm of the control system.  As such, it cannot be said that Applicant demonstrated possession of this limitation at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17:  Claim 17 is considered indefinite for the following reasons:
Line 9 requires “MWD sensor signals”.  While acronyms are permitted in claim language, the acronyms must first be defined.  
Line 10 requires “an algorithm arranged for monitoring” however it fails to indicate what is being monitored.  It is not possible to determine the meets and bounds of the claim as it is unknown if this monitoring is of a specific parameter or certain sensors.  Correction is required.
The use of pronouns, such as “it” in line 19, in a claim render that claim indefinite as it is unclear as to which element or step is being further limited.  As such the meets and bounds of the claim cannot be determined.  Structural limitations and steps must always be referred to by name.

Regarding claims 22, 30, and 34-36:  These claims are considered indefinite for the following reasons:
Alternate expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  On acceptable form of alternative expression, or Markush group, recites members as being “selected from the group consisting of A, B, or C.”  See Ex parte Markush, 1925 C.D. 126 (Comm’r5 Pat. 1925).  (See MPEP 2173.05(h))
Lines 6 and 9 each include two types of sensors.  It is unclear if these two sensors are alternatives from each other and the rest of the list or if they must be chosen together. 

Regarding claim 26:  Claim 26 is considered indefinite for the following reasons:
Line 10 requires “MWD sensor signals”.  While acronyms are permitted in claim language, the acronyms must first be defined.  
The use of pronouns, such as “it” in line 19, in a claim render that claim indefinite as it is unclear as to which element or step is being further limited.  As such the meets and bounds of the claim cannot be determined.  Structural limitations and steps must always be referred to by name.

Regarding claims 18-21, 23-25, 27-29, and 31-33:  These claims are rejected due to their dependence on one of the above claims.

Claim Rejections – Art Rejection
While the prior art of record fails to disclose claims 17 and 26 as presented, due to the 35 USC 112(a) Written Description rejection presented above the allowability of claims 17 and 26 cannot be determined at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
5/2/2022